Citation Nr: 1505275	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for vertigo.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004 with additional service with the Puerto Rico Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In February 2012, the Board remanded several matters for additional development, including entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.  Since completing this additional development, the Appeals Management Center (AMC) issued a rating decision in September 2012 granting the claim for entitlement to service connection for depressive disorder, not otherwise specified.  The rating decision indicated that it represented a total grant of the benefit sought.  Therefore, the matter of entitlement to service connection for a psychiatric disorder is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In May 2013 new medical evidence was associated with the Veteran's Virtual VA claims folder.  In October 2014 the Veteran, through his representative, submitted a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, in February 2013, the Veteran filed a claim for a TDIU based on all of his service-connected disabilities, including vertigo (the issue on appeal).  Therefore, a claim for a TDIU is properly before the Board.

The issues of entitlement to service connection for a back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran will receive the most favorable rating for the symptoms of his Meniere's syndrome by separately rating his vertigo/dizziness, hearing loss and tinnitus.  

2.  Throughout the current appellate period, the Veteran's vertigo has been manifested by frequent dizziness and occasional staggering.

3.  For the period of time covered by this claim that is prior to April 12, 2013, the Veteran's service-connected hearing loss was productive of level I hearing acuity in the right ear and level I hearing acuity in the left ear. 

4.  From April 12, 2013, the Veteran's service-connected hearing loss was productive of level VI hearing acuity in the right ear and level VI hearing acuity in the left ear. 

5.  During the entire period of time covered by this claim, the Veteran has experienced recurrent tinnitus.  


CONCLUSIONS OF LAW

1.  The Veteran is entitled to separate ratings for his vertigo, bilateral hearing loss and tinnitus during the period of time that is covered by this claim.  38 C.F.R. § 4.87, Diagnostic Codes 6100, 6204, 6205, 6260 (2014).  

2.  The assignment of a 30 percent rating for Meniere's disease from June 7, 2010 to April 12, 2013 was improper and constituted impermissible pyramiding.  38 C.F.R. § 4.87, Diagnostic Code 6205.

3.  Throughout the entire claim period, the criteria for the assignment of an initial 30 percent evaluation, but no higher, for vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.87, Diagnostic Code 6204 (2014).

4.  For the time period covered by this claim that is prior to April 12, 2013, the criteria for entitlement to a compensable rating for the Veteran's bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).

5.  From April 12, 2013, a rating in excess of 30 percent rating for the Veteran's bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).

6.  An evaluation in excess of 10 percent for tinnitus, during the period of time covered by this claim that is prior to June 7, 2010 and after April 12, 2013, is not warranted; from June 7, 2010, to April 12, 2013, the criteria for a separate 10 percent rating, but no higher, for tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.87, Diagnostic Codes 6205, 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates.  

In regard to the duty to assist, the Veteran was afforded VA examinations in June 2009, April 2011 and May 2013.  The examiners reviewed the case file, examined the Veteran and provided an assessment of the severity of the Veteran's vertigo, hearing loss and tinnitus.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  In addition, the Veteran underwent VA audiological examination in March 200.  While the examiner did not indicate the claims folder was reviewed, the Board does not find that such makes the examination inadequate, as the purpose of the audiological examination was to report clinical findings pertaining to the service-connected hearing loss, which was accomplished by the examiner.

Further, the Veteran's VA and service treatment records have been obtained and considered.  Neither the Veteran nor his representative have identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Vertigo

The Veteran's vertigo is rated by analogy under Diagnostic Code 6204 for peripheral vestibular disorders.  Peripheral vestibular disorders are rated using the Schedule of Ratings for Diseases of the Ear.  38 C.F.R. § 4.87.  A 10 percent rating is assigned for peripheral vestibular disorders manifested by occasional dizziness. The maximum, 30 percent rating is warranted for dizziness with occasional staggering. 

A note indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned. Hearing impairment or suppuration should be separately rated.  

The Veteran is also service-connected and separately rated for hearing loss and tinnitus associated with Meniere's syndrome.  Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus. 
A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus. 

A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  

A Note to Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder (Diagnostic Code 6204), hearing impairment (38 C.F.R. § 4.85), and tinnitus (Diagnostic Code 6260), whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate. 38 C.F.R. § 4.87.  

Vertigo, the issue perfected on appeal, is a symptom of Meniere's disease.  The Meniere's disease was assigned a 30 percent evaluation pursuant to Diagnostic Code 6205 for a portion of the time covered by the claim before the Board.  As a result and because the Veteran has asserted an increased rating is warranted for his symptoms, the Board must determine whether it is more favorable to the Veteran to rate the hearing loss, tinnitus and vertigo, which are contemplated by the Meniere's diagnosis, separately or under Diagnostic Code 6205 and whether higher ratings are warranted.
 
At a September 2004 audiological examination, the Veteran reported imbalance and vertigo problems.  

October and November 2006 VA treatment notes indicate that the Veteran reported bilateral symmetrical tinnitus; imbalance and rotational motion issues.  The VA clinician indicated that the Veteran may be suffering from Meniere's disease.  A November 2006 Videonystagmography study visit indicated that the Veteran reported vertigo, which is made worse when driving.  Visual and positional tests were normal and the Veteran was noted to have reduced left ear response to bithermal caloric stimulation.  The audiologist noted that the results were suggestive of the presence of a left peripheral vestibular lesion.  

In June 2009, a medical opinion was provided based on a review of the record only.  The clinician noted a history of vertigo and hearing loss from 1994 to 2004 in the Veteran's service treatment records.  He noted that the Veteran complained of dizziness in August 2005.  He diagnosed the Veteran with subjective dizziness and an abnormal left vestibular lesion.  He recommended a neurology evaluation. 

An August 2011 VA treatment note indicates that the Veteran reported a history of falls and gait/balance deficits.  

The Veteran submitted a statement in October 2012 where he noted that he has constant dizziness and cannot drive.  He also noted episodes of staggering and dizziness that occur on a daily basis, especially when standing up and when there are loud noises.  

The Veteran was afforded a fee basis examination in May (2nd) 2013 where the Veteran reported previous diagnoses of Meniere's disease, tinnitus, vertigo, aural fullness and bilateral hearing loss.  He reported constant dizziness and intermittent vertigo.  He denied ear discharge, ear pain, balance problems, a staggering gait or a cerebellar gait.  He denied being hospitalized for his conditions.  He reported that he is unable to drive due to dizziness and vertigo and unable to perform military duties in the kitchen or fire weapons.  

On examination, the examiner noted that the Veteran's ears were within normal limits.  She further noted that the Veteran did not exhibit a disturbance of balance, a staggering gait or a cerebellar gait.  She diagnosed the Veteran with vertigo peripheral, with subjective factors of intermittent vertigo and objective factors of benign paroxysmal positional vertigo.  She also noted that there was no change in the Veteran's established diagnosis of dizziness.  She related the Veteran's peripheral vestibular disorder and benign paroxysmal positional vertigo to the Veteran's "ear condition." 

The Veteran was also afforded a VA examination in May (24th) 2013 where the Veteran reported vertigo one to four times per month for a duration of less than one hour.  He reported vertigo episodes which are worsened while driving a car and imbalance.  No staggering was noted.  

On examination, the Romberg test was abnormal or positive for unsteadiness.  The Dix Hallpike test for vertigo was abnormal, with vertigo noted with right or left head down, worse on the right side.  The examiner indicated that the Veterans ear or peripheral vestibular conditions impacts his ability to work due to constant positional vertigo.

Here, the evidence indicates that the Veteran has experienced constant dizziness and occasional imbalance problems during the claims period.  Although at the most recent VA examination, the Veteran denied staggering gait, the evidence indicates that the Veteran reports episodes of staggering.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements as to such credible and probative.  A 30 percent rating requires evidence of dizziness and occasional staggering.  Accordingly, the criteria for assignment of an initial 30 percent rating under Diagnostic Code 6204 have been met.  

The Board has considered whether any other diagnostic codes would allow for a higher rating during the initial rating period on appeal.  

Here, for the time period covered by this claim that is prior to June 7, 2010, the Veteran was rated for tinnitus under Diagnostic Code 6260, 10 percent disabling; hearing loss under Diagnostic Code 6100, non-compensable and dizziness under Diagnostic Code 6204, 10 percent disabling.  In a May 2011 rating decision, the RO granted service connection for Meniere's disease.  The RO assigned a 30 rating under Diagnostic Code 6205, effective June 7, 2010 and discontinued the Veteran's 10 percent tinnitus rating and 0 percent bilateral hearing loss rating, effective June 7, 2010.  The Veteran thus had ratings under Diagnostic Code 6204 (dizziness claimed as vertigo) and Diagnostic Code 6205 (Meniere's disease with bilateral hearing loss and tinnitus, both ears, associated with dizziness claimed as vertigo).  As noted in Diagnostic Code 6205, the Veteran is entitled to the higher overall evaluation, either by separately rating his vertigo, hearing loss and tinnitus or rating them under Diagnostic Code 6205 - not both.  

The Veteran's bilateral hearing loss during the appeals period has ranged from non-compensable to 30 percent disabling. 

The Veteran was afforded a VA examination in March 2009.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
25
15
35
40
LEFT
25
20
35
40

The puretone threshold average was 29 dB for the right ear and 30 dB for the left ear.  Word recognition scores were 98 percent for the right ear and 96 percent for the left ear.  

The Veteran was afforded VA audiological testing in June 2009.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
25
25
35
45
LEFT
25
25
40
45

The puretone threshold average was 32 dB for the right ear and 33 dB for the left ear.  Word recognition scores were 92 percent for the right ear and 92 percent for the left ear.  

Such findings translate to level I hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears met the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore were evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equated to a noncompensable rating.  

The Veteran was afforded another VA examination in May (2nd) 2013.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
80
75
65
70
LEFT
65
75
75
70

The puretone threshold average was 72 dB for the right ear and 71 dB for the left ear.  Word recognition scores were 100 percent for the right ear and 80 percent for the left ear.  However, the examiner noted that the use of speech discrimination scores were not appropriate for the Veteran because of language difficulties.

The Veteran's hearing loss disability met the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  Such findings translate to level VI hearing for both ears.  Applying Table VII, DC 6100, this equated to a 30 rating.  

Subsequently, in a February 2014 rating decision, the RO rated the Veteran for bilateral hearing loss associated with Meniere's disease under Diagnostic Code 6205-6100, 30 percent disabling, effective April 12, 2013; a separate 10 percent rating for tinnitus under Diagnostic Code 6260, effective April 12, 2013; and discontinued the rating for Meniere's disease under Diagnostic Code 6205.  The Veteran's 10 percent rating for dizziness under Diagnostic Code 6204 was not disturbed.

The Board finds that the assignment most favorable to the Veteran is to rate him separately for his vertigo, hearing loss and tinnitus.  During the appeals period, the Veteran's dizziness symptoms have warranted a 30 percent rating under Diagnostic Code 6204 (granted in the current appeal); prior to April 2013, the Veteran's hearing loss disability was non-compensable; and his tinnitus was 10 percent disabling.  Although the RO previously compensated the Veteran for dizziness under Diagnostic Code 6204 and Diagnostic Code 6205, this constituted impermissible pyramiding.  

To be clear, the Veteran's 30 percent rating for Meniere's disease under Diagnostic Code 6205 from June 7, 2010 to April 12, 2013 was improper.  Such resulted in pyramiding as vertigo is a manifestation of the Meniere's disease but yet was also assigned a separate 10 percent rating.  However, the Board finds that the Veteran was entitled to a 30 percent rating for dizziness (peripheral vestibular disease) under Diagnostic Code 6204, rather than the 10 percent initially assigned, during the entire period of time covered by the claim.  Because the Veteran is being awarded a higher rating than originally assigned under Diagnostic Code 6204, the discontinuation of a rating under Diagnostic Code 6205 is not a reduction.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Further, because the Note in Diagnostic Code in 6205 expressly prohibits its assignment in combination with Diagnostic Code 6204, the Board is required to correct the RO's improper assignment of both codes.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011)(a change in diagnostic code does not constitute severance of service connection where the situs of the disability was corrected to more accurately determine the Veteran's entitled benefits).  

Here, the Veteran's dizziness symptoms are the focus of the rating on appeal.  These symptoms have been found to be associated with the Veteran's Meniere's disease.  The Veteran cannot be compensated for his dizziness symptoms twice.  He can either be compensated for them under Diagnostic Code 6204 or Diagnostic Code 6205.  Here, the Board finds that the Veteran would only be entitled to 30 percent rating under Diagnostic Code 6205 for his dizziness, hearing loss and tinnitus symptoms.  The evidence does not show the Veteran has a cerebellar gait, which is required for the next higher 60 percent rating under Diagnostic Code 6205.  On the other hand, if the Veteran's symptoms of dizziness, hearing loss and tinnitus were separately rated, he would be entitled to a 30 percent rating for dizziness under Diagnostic Code 6204; a 10 percent rating for tinnitus (maximum schedular rating) under Diagnostic Code 6260 and a 0 percent rating for bilateral hearing loss (prior to April 13, 2013), for a total combined rating of 40 percent.  As noted above, the Veteran's bilateral hearing loss disability is assigned a 30 percent evaluation effective April 12, 2013 (the date of a claim concerning hearing loss).  Moreover, the evidence does not show that he is entitled to a rating in excess of 30 percent from April 12, 2013.  Prior to that date, the results of audiological testing indicated that the Veteran's hearing was noncompensable.  

Because the Board has found that the Veteran is entitled to separate ratings, based on the Note in Diagnostic Code 6205, the Veteran is entitled to a 10 percent rating for tinnitus from June 7, 2010 to April 12, 2013.  He is thereafter already assigned a separate 10 percent rating for tinnitus.  This is the maximum schedular rating for tinnitus; therefore, a higher schedular rating is not warranted at any point of time covered by this claim.  

In sum, the Board finds that the Veteran is entitled to separate ratings for his vertigo (30 percent), bilateral hearing loss (noncompensable prior to April 12, 2013 and 30 percent thereafter) and tinnitus (a rating in excess of 10 percent is not warranted prior to June 7, 2010 and a 10 percent rating, but no higher, is warranted thereafter)  during the period of time that is covered by this claim.  The preponderance of the evidence is against assigning schedular ratings higher than those already assigned.

IV.  Additional Consideration

The Board must also consider whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008). Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In considering the first step in the Thun three-step inquiry, the Board finds that the evidence does not present such an unusual or exceptional disability picture that rendered the established rating criteria inadequate.  In comparing the findings of the Veteran's service-connected vertigo, hearing loss and tinnitus associated with Meniere's disease to the schedular criteria, there are no identified manifestations that are not contemplated by the currently assigned rating.  The primary symptoms of hearing loss, tinnitus, dizziness and unsteadiness are reasonably addressed by the rating criteria as was discussed above.  As the schedular criteria are adequate, it is not necessary to proceed to the second step or third steps of the analysis.  See Thun, supra.

It is noted that the TDIU claim is being remanded.  Nevertheless, the Board can render this determination without prejudice as the TDIU matter is not inextricably intertwined with the increased rating claim.


ORDER

An initial rating of 30 percent for vertigo is granted, subject to the regulations applicable to the payment of monetary benefits.  

The 30 percent rating for Meniere's disease from June 7, 2010 to April 12, 2013 constituted impermissible pyramiding.  

A 10 percent rating for service-connected tinnitus is granted for the period of time from June 7, 2010 to April 12, 2013, subject to the regulations applicable to the payment of monetary benefits.  

A compensable rating for hearing loss is not warranted during the time period covered by this claim that is prior to April 12, 2013; a rating in excess of 30 percent is not warranted thereafter.  


REMAND

In its February 2012 remand, the Board requested that the Veteran undergo a VA examination for the purpose of ascertaining the nature and etiology of his back disorder.  The Veteran was afforded a VA examination in March 2012 where the examiner opined that it was less likely than not that the Veteran's lumbar degenerative disc disease was related to service.  He opined that it was due to the normal aging process.  However, the examiner did not address the evidence of record which shows that the Veteran had back complaints for many years following service.  Specifically, a March 2011 VA treatment record indicates that the Veteran was seen in 2010 with complaints of polyarthralgia, including low back pain.  He reported that the pain started in 2008 when he injured his right shoulder and back in service.  A February 2011 VA problem list indicates that the Veteran complained of lower back pain.  A June 2011 VA treatment note indicates a diagnosis of lower back pain since injury in 2008 with exacerbation since 2010.  A July 2011 VA treatment note indicates that the back pain began 3 years prior.  

Thus, the Board finds the medical opinion inadequate for adjudication purposes.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

In February 2013, the Veteran filed a claim for a TDIU due to his service-connected disabilities.  The Veteran was afforded a VA examination in May 2013 where he reported that he is unable to drive due to dizziness or perform military duties in the kitchen.  The examiner opined, "Veteran's claim for individuality is least likely because from the onset each of the service connected disabilities were considered under Meniere's disease from the very onset.  The individual consideration of each would render the diagnosis of [M]eniere's as invalid."  

The Board finds the May 2013 VA opinion confusing and inadequate.  It appears that the examiner was mistaken as to the meaning of a claim for a TDIU.  A claim for a TDIU does not mean that the Veteran wishes for his disabilities to be considered individually, but rather a claim for total disability rating based on individual unemployability.  As the opinion does not address functional impairment of the Veteran's disabilities, the Board finds a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2012 VA examiner (or other appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following question:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability was incurred in or is otherwise related to the Veteran's service.

The examiner's attention is directed to the July 2008 service treatment note (in VBMS) which indicates that the Veteran was treated for a sprained muscle in his back after lifting heavy kitchen equipment.  

Please provide a complete explanation for the opinion.

2.  Schedule the Veteran for a VA examination for purposes of evaluating his TDIU claim.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is asked to provide information concerning the functional impairment that results from the service-connected disabilities (depressive disorder; bilateral hearing loss; right shoulder arthritis; arthritis of the right and left hand; dizziness, claimed as vertigo; and tinnitus) which may affect his ability to function and perform tasks in a work setting.

A claim for a TDIU does not mean that the Veteran wishes for his disabilities to be considered individually (as the previous opinion incorrectly assumed), but rather is a claim for total disability rating based on individual unemployability.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. 4.16(a).  

3.  Ensure that the medical reports comply with, and answers the questions posed in, this remand.  If the reports are insufficient, they should be returned to the examiner for corrective action.

4.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


